¡Rhodes, J., delivered the opinion of the Court:
The plaintiff conveyed to the defendants, as trustees, a tract of land with a building thereon, for the purpose of establishing and maintaining a school. The defendants made an addition to the building and caused the whole to be insured for two thousand dollars. The building was destroyed by fire and the loss was paid to the trustees. There was a provision in the trust deed, to the effect that if the design to establish and maintain a school should prove unsuccessful, the trustees, by resolution, should so declare, *497and thereupon the title to the property should revert to the plaintiff. After the fife the trustees did so declare, and also re-conveyed the premises to the plaintiff. The question presented is, whether the money paid to the defendants (the trustees) became, in equity, the property of the plaintiff upon the re-conveyance of the premises by the trustees.
The addition to the house, which was erected by the trustees, was not personal property, but it became, like the house, to which it was attached, a part of the realty. The strictness of the earlier rule, requiring the structure to be attached to the soil, in order to become a fixture, is being relaxed in this country, in consequence of the manner in which very many buildings, that are intended to be permanent, are erected. But the addition was, in this case, attached to the main building in such a manner that it constituted a part of the main building. The trustees, therefore, held the “addition” by the same tenure that they held the lot and the main building; and had the property reverted to the plaintiff before the fire, the “addition” would have passed to him with the lot, without any special words of conveyance. The insurance of the building covered the “addition” as well as the main building, and, if the plain-, tiff is entitled to any part of the fund paid by the insurer on account of the loss, he is entitled to the whole.
The trustees held the fund in their fiduciary, and not in their private capacity. The persons to whom they paid the larger part of the money had made donations to the trustees for the benefit of the school, but without any conditions, and they had neither a legal nor equitable claim to the fund. Nor did any claim exist in favor of the persons to whom portions of the fund were paid on account of a loss of furniture sustained by one, or a personal injury sustained by the other. Upon the passage of the resolution referred to, the title to the real estate reverted to the plaintiff, and the trustees had no further duties to perform in maintaining the school; and, clearly, it would be unnecessary, and not within the scope of their duties, to expend any further sum of money for that purpose. The duties of the defendants, as *498trustees, having terminated upon the adoption of the resolution, it became their duty to pay over to the person entitled to it, the insurance money in their hands. It is not and could not be claimed that the defendants are entitled to it; it could not be claimed on behalf of the school, for that no longer existed; and we are unable to see how any one, except the plaintiff, can make out a plausible claim to it. Had the building, with the addition, remained upon the lot at the time of the adoption of the resolution, it would have vested in the plaintiff; and had the trustees expended the insurance money in rebuilding, before the adoption of the resolution, the new building would have reverted to the plaintiff with the lot; and it would seem just and equitable that the plaintiff should be entitled to the insurance money remaining in the hands of the trustees when the design for the school failed. It represented, in their hands, the insured building. Had the deed made it the duty of the trustees to keep the building insured, and, in case of a loss, to appropriate the insurance money to the erection of another building, there would be no difficulty in holding that, as between the parties to the deed, the money would, in equity, be treated as land. The trustees did not exceed their duty in effecting the insurance, and it would have been their duty, had not the project for the maintenance of the school failed, to have rebuilt; but they, not having rebuilt, and having determined that it was impracticable to maintain the school, the money stands in the stead of the building, and, in equity, vested in the plaintiff, npon the termination of the trust, in the same manner as would the building, had they expended the-money in the erection of a building.
The plaintiff has not waived his claim to the money by the acceptance of the deed from the trustees with knowledge of the insurance, the loss and the payment of the insurance money. That instrument, considered as a conveyance, had no effect upon the title, but the operative portion of the instrument was the resolution of the trustees that the design to maintain a school had proved unsuccessful, for, upon the adoption of the resolution the trust deed became void, and the title reverted to the plaintiff. Until the resolution was *499adopted (and there is no evidence of its adoption, except that afforded by the deed) the plaintiff was entitled neither to the land nor the money.
Judgment affirmed.